EXHIBIT Consent of Independent Registered Public Accounting Firm The Board of Directors and Stockholders Alpha Natural Resources, Inc.: We consent to the incorporation by reference in this registration statement on Form S-8 and the registration statement (No. 333-127528) on Form S-8 of Alpha Natural Resources, Inc. of our reports dated February 29, 2008, with respect to the consolidated balance sheets of Alpha Natural Resources, Inc. as of December31, 2007 and 2006, and the related consolidated statements of income, stockholders’ equity and partners’ capital and comprehensive income, and cash flows for each of the years in the three-year period ended December31, 2007, and the effectiveness of internal control over financial reporting as of December31, 2007, which reports appear in the December31, 2007 annual report on Form 10-K of Alpha Natural Resources, Inc.Our report on the consolidated financial statements refers to Alpha Natural Resources, Inc.’s change in method of accounting and reporting for share-based payments, its method of accounting for postretirement benefits and its method of quantifying errors in 2006. /s/ KPMG
